            Case 5:21-cv-00231-G Document 7 Filed 04/27/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JAMES PATRICK LESLEY,                          )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )   Case No. CIV-21-231-G
                                               )
                                               )
DAVID PRATER, District Attorney                )
of Oklahoma County,                            )
                                               )
        Defendant.                             )

                                          ORDER

        This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin on March 29, 2021. Judge Erwin

recommends that Plaintiff’s application for leave to proceed in forma pauperis be denied

because Plaintiff has sufficient funds to pay the $402.00 filing fee. Within the time period

for a written objection, Plaintiff has paid the required $402.00 fee. See Doc. No. 6.

Accordingly, the Court finds that Plaintiff’s application to proceed in forma pauperis is

moot.

        IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No. 5)

is ADOPTED, and Plaintiff’s application (Doc. No. 2) is DENIED.

        IT IS FURTHER ORDERED that this matter is re-referred to Judge Erwin for

further proceedings consistent with the initial case referral.
   Case 5:21-cv-00231-G Document 7 Filed 04/27/21 Page 2 of 2




IT IS SO ORDERED this 27th day of April, 2021.




                                  2
